Case 2:20-mc-00076-MWF-MRW Document 20-4 Filed 09/14/20 Page 1 of 2 Page ID #:824




             EXHIBIT X
           Case 2:20-mc-00076-MWF-MRW Document 20-4 Filed 09/14/20 Page 2 of 2 Page ID #:825

                             Tweet                                                                           Search Twitter


                             Marc J. Randazza
Explore                                                                                                New to Twitter?
                             @marcorandazza
                                                                                                       Sign up now to get your own personalized timeline!

Settings            Yep. Dan Snyder filed an absolutely ludicrous
                                                                                                                              Sign up
                    conspiracy theory accusation against me - with
                    @reedsmithllp on his side. Normally, it is not about the
                    lawyers - but these scumbags defamed me - I'm not                                  Relevant people
                    taking it lying down.                                                                        Marc J. Randazza
                                                                                                                                                  Follow
                                                                                                                 @marcorandazza
                          ProFootballTalk      @ProFootballTalk · Sep 3
                                                                                                                 First Amendment Lawyer. Charb and
                      The Daniel Snyder defamation case is getting more and more interesting all the             Lenny Bruce died for your sins. Oliver
                      time wp.me/pbBqYq-bD51                                                                     Wendell Holmes is my prophet. Sea
                                                                                                                 urchins are delicious and I won't share.
                    3:42 AM · Sep 4, 2020 · Twitter Web App
                                                                                                                 Reed Smith LLP
                                                                                                                                                  Follow
                                                                                                                 @reedsmithllp
                     3 Retweets    12 Likes
                                                                                                                 At Reed Smith, everything we do is to
                                                                                                                 apply our global experience in law to
                                                                                                                 drive progress for our clients, for
                                                                                                                 ourselves and for our communities.

                                                                                                                 ProFootballTalk
                                                                                                                                                  Follow
                                                                                                                 @ProFootballTalk
                                                                                                                 © 2020 ProFootballTalk.com &
                                                                                                                 Football Talk, LLC. All Rights Reserved.



                                                                                                       What’s happening

                                                                                                       Politics · Yesterday
                                                                                                       Trump stated in an interview with
                                                                                                       journalist Bob Woodward that he
                                                                                                       'wanted to play ... down' the
                                                                                                       gravity of COVID-19
                                                                                                       Trending with: #TrumpLiedAmericansDied


                                                                                                       K-pop · Trending
                                                                                                       Kim Namjoon

                  Don’t miss what’s happening                                                          59.9K Tweets
                                                                                                                                     Log in        Sign up
                  People on Twitter are the first to know.
                                                                                                                                    Exhibit X
